Title: To James Madison from Henry Tazewell, 12 July 1798
From: Tazewell, Henry
To: Madison, James


Dear Sir
Philadelphia 12 July 1798.
I send you inclosed the amendments made by the H of R to our Sedition Bill—they have been agreed to this day in the Senate—and these Amendments with the parts of our Bill that were retained now form the Sedition Act, which awaits the president’s approbation only, and which it will certainly receive. The principle having obtained, the modifications are of no great moment, because they may be altered at pleasure to indulge that appetite for Tyranny which alone could have occasioned the introduction of the principle.
Since I wrote you last week, Captain Decatur of the ship Delaware has captured and brought into this port a French privateer with 70 Men, and 12. 6 pounders. Not a Gun was fired—and suspicions are afloat that this privateer may in truth belong to French royalists acting under the influence of the british—and that this incident may have been contrived to hasten a rupture between this Country and France.
We have during the present Session created a naval force in large and small Vessels amounting to near or quite 60 Vessels. We have augmented the military establishment to about 25000 men—and have authorized volunteer Corps at the pleasure of the President. To pay the expences of these measures, there is a surplus of 1500.000 Dollars of the present Revenues—there will be the amount of the Stamp Act—2,000,000 to be raised by a direct Tax on Lands Houses and Slaves—and the President is empowered to borrow 5,000,000 dollars without limitation of interest. These provisions are far short of the amount of the sums required, but the deficiency has been reserved for the next Session, as it would have been too alarming to announce all at once.
Both Houses of Congress have agreed to adjourn on Monday next the 16—but I am told the Senate are to be detained longer. The pretext is for the purpose of appointing officers to the Army—and Commissioners for the valuation of Lands and Houses. Some however suspect that a british Treaty may be a part of the business.
It is yet uncertain whether Genl Washington will accept the Command of the Army. McHenry went to Mount Vernon on Monday last with his Commission—and carryed a list of names out of which he was desired to select the proper persons for command. He will not return until Sunday or Monday next. Hamilton has been here 8 or 10 days, and it is beleived that he is to have the efficient Command.
Some incidents appear to have taken place in Europe, lately, which not being fully explained, afford ground for many conjectures. The French Minister at Vienna was lately insulted in his house by a Mob. He retired to Radstadt. The Emperor excused himself to the Directory, and disclaimed the whole affair—but how it has ended we know not. Some attribute this incident to the intriegues of the british Minister at Vienna. Others attribute it to a disposition in the Emperor to renew hostilities with France—and again others conjecture that France has intended it as the commencement of a revolution in Germany. Time will soon prove whether either of these motives exist.
The Dey of Algiers has caused the Head of the French Consul at algiers to be cut off, for forming a political association at his House which displeased the Dey. What the result has been is as yet unknown.
It is said that the Toulon and Venetian Ships have joined the Brest fleet, and that on the 22 May the greatest part of Europe seemed to be on the Eve of some great Events. We have not heard from M Gerry, except that on the first of May, he remained in Paris, and is said to have been engaged in negotiation. The Brigg Sophia arrived at Havre about the middle of May—and if she is permitted to return, we may hourly expect her arrival—but it is reported that all the privateers of France have been called in for 6 months, and that all Vessels in the ports of France were embargoed. I think by the next arrivals from Europe we must have some important intelligence.
I write in a very great hurry, and therefore you will excuse me for not giving you a more particular detail. Remember me to Mrs. Madison and the young Ladies—& beleive me to be Yours sincerely
Henry Tazewell
